DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recite limitation – “a ranging sensor, wherein the biometric information generation system is configured to generate the biometric information on the basis of a distance detected by the ranging sensor and the pulse wave detected by the pulse wave detection device”.  The claimed limitations do not explicitly define distance and therefore it is not clear if the distance is of which specific feature. 
Examiner suggests modifying claims to explicitly define distance in order to render the claim definite. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 17-33 are interpreted to invoke 35 U.S.C. 112(f). 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging unit” and “image analysis unit” and “image acquisition unit”, and “control instruction generation unit” in claims 17-33. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specifications in paragraphs [0014] and [0129-0130] and discloses camera and processor(s) to execute functions of the units or equivalents thereof. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-33 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US Pub No. 20160300342 A1) in view of Sato et al. (US Pub No. 20140343383 A1). 

Regarding Claim 17,
		Kikuchi discloses A pulse wave detection device configured to detect a pulse wave of a living body by analyzing an image obtained by capturing the living body, the pulse wave detection device comprising: (Kikuchi, [0008], discloses an imaging device includes: the image processing device and the imaging element)

an imaging unit configured to capture an image of the living body a plurality of times through a first filter having light transmission characteristics in a near-infrared light wavelength range within a wavelength range where a light absorption coefficient of oxidized hemoglobin is greater than a light absorption coefficient of reduced hemoglobin, (Kikuchi, [0068-0071], discloses the wavelength band of the filter used for generating the vital information will be described in detail.  Fig. 7 is a diagram illustrating hemoglobin absorption characteristics.  In Fig. 7, the horizontal axis represents wavelength (nm), and the vertical axis represents a molar absorption coefficient (cm.sup.-1/m).  In addition, in Fig. 7, a curve L1 represents the molar absorption                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   coefficient of reduced hemoglobin, and a curve L2 represents the molar absorption coefficient of oxygenated hemoglobin.  In addition, in Fig. 7, a straight line B1 = represents a wavelength band corresponding to the narrow band filter C4, a straight line B2 represents a wavelength band corresponding to the narrow band filter C5, and a straight line B3 represents a wavelength band corresponding to the narrow band filter C6; in the types of hemoglobin in blood, there are two types of reduced hemoglobin (Hb) which is not combined with oxygen and oxygenated hemoglobin (HbO.sub.2) a light absorption coefficient of oxidized hemoglobin is greater than a light absorption coefficient of reduced hemoglobin) or having light transmission characteristics in a visible light wavelength range and a near-infrared light wavelength range within a wavelength range where a light absorption coefficient of oxidized hemoglobin is greater than a light absorption coefficient of reduced hemoglobin, and 

through a second filter having light transmission characteristics in a visible light wavelength range and a near-infrared light wavelength range within a wavelength range where a light absorption coefficient of oxidized hemoglobin is greater than a light absorption coefficient of reduced hemoglobin; (Kikuchi, [0068-0071], discloses the wavelength band of the filter used for generating the vital information will be described in detail.  Fig. 7 is a diagram illustrating hemoglobin absorption characteristics.  In Fig. 7, the horizontal axis represents wavelength (nm), and the vertical axis represents a molar absorption coefficient (cm.sup.-1/m).  In addition, in Fig. 7, a curve L1 represents the molar absorption coefficient of reduced hemoglobin, and a curve L2 represents the molar absorption coefficient of oxygenated hemoglobin.  In addition, in Fig. 7, a straight line B1 represents a wavelength band corresponding to the narrow band filter C4, a straight line B2 represents a wavelength band corresponding to the narrow band filter C5, and a straight line B3 represents a wavelength band corresponding to the narrow band filter C6; in the types of hemoglobin in blood, there are two types of reduced hemoglobin (Hb) which is not combined with oxygen and oxygenated hemoglobin (HbO.sub.2) which is combined with oxygen.  As one of the vital information used in the first embodiment, there is a degree of oxygen saturation (SPO.sub.2) indicating a ratio of the oxygenated hemoglobin to the entire hemoglobin in blood.  The degree of oxygen a wavelength range where a light absorption coefficient of oxidized hemoglobin is greater than a light absorption coefficient of reduced hemoglobin) and 


		Sato discloses an image analysis unit configured to analyze a plurality of images of the living body captured by the imaging unit and to detect a pulse wave of the living body, wherein the image analysis unit is configured to detect the pulse wave by using an image captured through the first filter and an image captured through the second filter.  (Sato, [0013-0014], [0179], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit which detects the measurement light emitted from the light source and passing through the living body with a sensor including a micro lens array in which a plurality of lenses is regularly arranged in a grid shape, and an analysis unit which performs analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit, and calculates a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region; according to the present disclosure, there is provided a measurement method including emitting at least one kind of measurement light belonging to a predetermined 
calculating a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region as information on pulsation along with activities of the living body based on a temporal change in the amount of light of the measurement light; the sensor 914 is detecting means for detecting biological information unique to a user or various types of information to be used to acquire such biological information.  This sensor 914 includes, for example, various imaging devices such as a CCD (Charge Coupled Device) or a CMOS (Complementary Metal Oxide Semiconductor) and the like.  In addition, the sensor 914 may further have optics such as a lens to be used to image an organism site or a light source and the like; lens filters of camera image sensor images are processed to determine pulse wave of living body)

 	Accordingly, it would have been obvious to one of ordinary skill in the art to modify Kikuchi with Sato pulse wave of living body by processing the body image with captured images using first and second filters of different wavelengths of which light absorption rate is calibrated to reduced hemoglobin rate. One would be motivated to modify Kikuchi by teachings of Sato to accurately measure pulse wave of living body by 
	
Regarding Claim 18, 
		The combination of Kikuchi and Sato further discloses wherein the imaging unit includes a filter having light transmission characteristics in a green wavelength range as the second filter. (Kikuchi,  [0036], Fig. 2, discloses a configuration of the filter array.  A filter array 221 illustrated in FIG. 2 is configured by disposing, on light-receiving planes of respective pixels constituting the imaging element 22, wide band filters C1 transmitting green light (495 to 570 nm), wide band filters C2 transmitting blue light (450 to 495 nm), wide band filters C3 transmitting red light (620 to 750 nm), narrow band filters C4 (first narrow band filters) transmitting light component which has a maximum value in a portion of a green wavelength band and is narrower than the green wavelength band, narrow band filters C5 (second narrow band filters) transmitting light component which has a maximum value in a portion of a red wavelength band and is narrower than the red wavelength band, and narrow band filters C6 (third narrow band filters) transmitting infrared light component.  In the filter array 221, a sum of the wide band filters C1, the wide band filters C2, and the wide band filters C3 is larger than a sum of the narrow band filters C4, the narrow band filters C5, and the narrow band filters C6.  More specifically, in the filter array 221, as seen from one narrow band filter as a reference, the narrow band filter is disposed at a position where goes rightward by three pixels and goes downward by one pixel.  More specifically, in the filter array 221, as seen from the narrow band filter C4 at the upper-left corner of FIG. 2 as a reference, green light range filter is disclosed). Additionally, the rational and motivation to combine the references Kikuchi and Sato as applied in claim 17 apply to this claim. 

Regarding Claim 19, 
		The combination of Kikuchi and Sato further discloses wherein the imaging unit includes a filter having light transmission characteristics in a cyan wavelength range as the second filter.  (Kikuchi, [0036], Fig. 2, discloses a configuration of the filter array.  A filter array 221 illustrated in FIG. 2 is configured by disposing, on light-receiving planes of respective pixels constituting the imaging element 22, wide band filters C1 transmitting green light (495 to 570 nm), wide band filters C2 transmitting blue light (450 to 495 nm), wide band filters C3 transmitting red light (620 to 750 nm), narrow band filters C4 (first narrow band filters) transmitting light component which has a maximum value in a portion of a green wavelength band and is narrower than the green wavelength band, narrow band filters C5 (second narrow band filters) transmitting light component which has a maximum value in a portion of a red wavelength band andis narrower than the red wavelength band, and narrow band filters C6 (third narrow band filters) transmitting infrared light component; cyan wavelength range filter is disclosed). Additionally, the rational and motivation to combine the references Kikuchi and Sato as applied in claim 17 apply to this claim.


		The combination of Kikuchi and Sato further discloses wherein the image analysis unit is configured to specify a facial region of the living body in an image of the living body (Kikuchi, [0049], discloses the heart rate measurement system 100 may measure a heart rate of a subject on the basis of the moving picture for the face of the subject and may output the measured heart rate to a display device 114.  The display device 114 may be, for example, a liquid crystal display of a television or may be a liquid crystal display of a mobile phone.  The display device 114 may be a displayer using a light-emitting diode (LED) for displaying a heart rate; ) and to detect a pulse wave of the living body from at least part of the facial region.  (Sato, [0013], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit which detects the measurement light emitted from the light source and passing through the living body with a sensor including a micro lens array in which a plurality of lenses is regularly arranged in a grid shape, and an analysis unit which performs analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit, and calculates a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region; ). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim. 

Regarding Claim 21, 
		The combination of Kikuchi and Sato further discloses wherein at least part of the facial region includes at least one of a nose, a forehead, and a cheek of the living body.  (Kikuchi, [0092], Fig. 13, discloses the face detector 35 detects face 
areas included in a face of the subject in the RAW image corresponding to the 
RAW image data acquired by the acquisition unit 31 from the imaging unit 2 by 
using a technique of well-known pattern matching or the like.  More specifically, in the case illustrated in FIG. 14, the face detector 35 detects face areas R10 and R20 (step S501); R20 is cheeks of face region). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Regarding Claim 22, 
		The combination of Kikuchi and Sato further discloses an irradiation device configured to emit near-infrared light.  (Kikuchi, [0038], Fig. 3, discloses the narrow band filters C4 transmits narrow band light included in a portion of the green wavelength band.  More specifically, the narrow band filters C4 transmits narrow band light included in a wavelength band of 490 to 550 nm.  More preferably, the narrow band filters C4 transmits light of 520 nm.  In addition, the narrow band filters C5 transmits narrow band light included in a portion of the red wavelength band.  More specifically, the narrow band filters C5 transmits narrow band light included in a wavelength band of 620 to 700 nm.  More preferably, the narrow band filters C5 transmits light of 660 nm.  In addition, the narrow band filters C6 transmits narrow band light included in a portion of the 
near infrared irradiation is disclosed). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Regarding Claim 23, 
		The combination of Kikuchi and Sato further discloses a biometric information generation device configured to generate biometric information of the living body (Kikuchi, [0080], discloses the generation unit 34 calculates the vital information based on the time-series variation data calculated in the above-described step S402.  In addition, the vital information is not limited to the degree of oxygen saturation, but the generation unit 34 may generate a plurality of types of vital information including a heat rate calculated from the varying component of time-series data, obtained by calculating heart rates of a plurality of positions, calculating a pulse wave speed having high correlation to blood pressure from time difference thereof, and comparing with predetermined time-series data, or the like.  In addition, the generation unit 34 output the vital information generated in step S403 to the display unit 4.  Therefore, the user can intuitively recognize the vital information.  After step S403, the image processing biometric information such as heart rate is disclosed) on the basis of a pulse wave of the living body detected by the pulse wave detection device.  (Sato, [0013], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit which detects the measurement light emitted from the light source and passing through the living body with a sensor including a micro lens array in which a 
plurality of lenses is regularly arranged in a grid shape, and an analysis unit which performs analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit, and calculates a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region; pulse waveform pattern is processed to determine biometric of living body). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Regarding Claim 24, 
The combination of Kikuchi and Sato further discloses an electrocardiographic signal detection device configured to detect an electrocardiographic signal, wherein the biometric information generation device is configured to generate the biometric information on the basis of the electrocardiographic signal detected by the 
which transmit light of primary-color wavelength bands and a plurality of narrow band filters which transmit light of narrow bands which are narrower than the wavelength bands of the light transmitted by the wide band filters; electrical signal detector detects vital information from image data sensor) and the pulse wave of the living body detected by the pulse wave detection device. (Sato, [0013], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit 
which detects the measurement light emitted from the light source and passing through the living body with a sensor including a micro lens array in which a plurality of lenses is regularly arranged in a grid shape, and an analysis unit which performs analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit, and calculates a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region; pulse wave detection device measures the pulse waveform of living body). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Regarding Claim 25, 
		The combination of Kikuchi and Sato further discloses a ranging sensor, wherein the biometric information generation system is configured to generate the biometric information on the basis of a distance detected by the ranging sensor and the pulse wave detected by the pulse wave detection device.  (Sato, [0013], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit which detects the measurement light emitted from the light source and passing through the living body with a sensor including a micro lens array in which a plurality of lenses is regularly arranged in a grid shape, and an analysis unit which performs analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit, and calculates a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region; pulse wave detection device measures the pulse waveform of living body). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.


Regarding Claim 26, 
		The combination of Kikuchi and Sato further discloses wherein the biometric information is information associated with at least one of a heart rate, a blood pressure, and a stress level.  (Kikuchi, [0047], discloses the generation unit 34 generates vital information of a face area including a face of a subject included in the RAW image corresponding to the RAW image data based on the selection result of the selector 33, the RAW image data acquired by the acquisition unit 31 from the imaging unit 2 and the 
detection result of the face detector 35.  Herein, the vital information is any one of a degree of oxygen saturation, a heart rate, and a blood pressure; biometric information of heart rate is disclosed).  Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Regarding Claim 27, 
		The combination of Kikuchi and Sato further discloses wherein the biometric information generation device includes a control instruction generation unit configured to generate a control instruction for controlling another device on the basis of the biometric information. (Kikuchi,  [0047], discloses the generation unit 34 generates vital information of a face area including a face of a subject included in the RAW image corresponding to the RAW image data based on the selection result of the selector 33, the RAW image data acquired by the acquisition unit 31 from the imaging unit 2 and the 
filter of device are controlled according to the vital information of heart rate or blood pressure). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Claim 28 recite device with elements corresponding to the device elements recited in Claim 17. Therefore, the recited elements of the device Claim 28 are mapped to the proposed combination in the same manner as the corresponding elements of Claim 17. Additionally, the rationale and motivation to combine the Kikuchi and Sato references presented in rejection of Claim 17, apply to this claim.
Furthermore, the combination of Kikuchi and Sato further discloses An image analysis device configured to detect a pulse wave of a living body by analyzing an image obtained by capturing the living body, the image analysis device comprising an acquisition unit (Kikuchi, [0008], discloses an imaging device includes: the image processing device and the imaging element)). 


The combination of Kikuchi and Sato further discloses a correction unit configured to correct the pulse wave detected by the image analysis unit on the basis of a motion of the living body detected by a motion sensor configured to detect the motion of the living body.  (Kikuchi, [0006], discloses there is known a technique of irradiating a face area of a subject with red light and infrared light and generating vital information of the subject from a time change of moving image data imaged from the face of the subject in order to reduce a load to the subject; motion of time series image data is detected). Additionally, the rationale and motivation to combine the Kikuchi and Sato references presented in rejection of Claim 17, apply to this claim.

Regarding Claim 30, 
The combination of Kikuchi and Sato further discloses an imaging device configured to capture an image of a living body; 
a motion sensor configured to detect a motion of the living body; the image analysis device according to claim 29; (Kikuchi, [0006], discloses there is known a technique of irradiating a face area of a subject with red light and infrared light and generating vital information of the subject from a time change of moving image data imaged from the face of the subject in order to reduce a load to the subject; motion of time series image data is detected) and a biometric information generation device configured to generate biometric information of the living body on the basis of a pulse wave detected by the image analysis device.  (Sato, [0002], discloses many techniques for measuring pulse waveforms (arterial pulsatile waveforms) are used in the field of biometric information is determined such as stress using pulse wave measurements). Additionally, the rationale and motivation to combine the Kikuchi and Sato references presented in rejection of Claim 17, apply to this claim.

Regarding Claim 31, 
		The combination of Kikuchi and Sato further discloses wherein the biometric information generation device includes a control instruction generation unit configured to generate a control instruction for controlling another device on the basis of the motion detected by the motion sensor and the biometric information.  (Sato, [0009], discloses there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit in which a plurality of sensors is regularly arranged in a predetermined arrangement and which 
detects the measurement light emitted from the light source and passing through the living body with the plurality of sensors, and analysis unit which performs an analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit; plurality of sensors are included to process temporal changes (movement) in living body  to determine biometric information and further control other devices accordingly). Additionally, the rationale and motivation to combine the Kikuchi and Sato references presented in rejection of Claim 17, apply to this claim.

Regarding Claim 32,Preliminary Amendment Page 8 of 11 
The combination of Kikuchi and Sato further discloses wherein the image analysis unit is configured to specify a facial region of the living body in the image of the living body and to detect a pulse wave of the living body from at least part of the facial region.  (Kikuchi, [0080], discloses the generation unit 34 calculates the vital information based on the time-series variation data calculated in the above-described step S402.  In addition, the vital information is not limited to the degree of oxygen saturation, but the generation unit 34 may generate a plurality of types of vital information including a heat rate calculated from the varying component of time-series data, obtained by calculating heart rates of a plurality of positions, calculating a pulse wave speed having high correlation to blood pressure from time difference thereof, and comparing with predetermined time-series data, or the like.  In addition, the generation unit 34 output the vital information generated in step S403 to the display unit 4.  Therefore, the user can intuitively recognize the vital information.  After step S403, the image processing unit 3 returns to the main routine of FIG. 4, and the process is ended; biometric information such as heart rate is disclosed). (Sato, [0013], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, pulse waveform pattern is processed to determine biometric of living body). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.

Regarding Claim 33, 
The combination of Kikuchi and Sato further discloses wherein the image analysis unit is configured to specify a facial region of the living body in the image of the living body and to detect a pulse wave of the living body from at least part of the facial region. (Kikuchi, [0080], discloses the generation unit 34 calculates the vital information based on the time-series variation data calculated in the above-described step S402.  In addition, the vital information is not limited to the degree of oxygen saturation, but the generation unit 34 may generate a plurality of types of vital information including a heat rate calculated from the varying component of time-series data, obtained by calculating heart rates of a plurality of positions, calculating a pulse wave speed having high correlation to blood pressure from time difference thereof, and comparing with biometric information such as heart rate is disclosed). (Sato, [0013], discloses according to the present disclosure, there is provided a measurement device including a light source which emits at least one kind of measurement light belonging to a predetermined wavelength band toward a measurement region formed of at least part of a living body, a detection unit which detects the measurement light emitted from the light source and passing through the living body with a sensor including a micro lens array in which a plurality of lenses is regularly arranged in a grid shape, and an analysis unit which performs analysis processing of specifying a measurement position for measuring information on pulsation along with activities of the living body from the measurement region based on a temporal change in an amount of light of the detected measurement light by use of a detection result detected by the detection unit, and calculates a pulse waveform derived from arterial pulsation inside the living body corresponding to the measurement region; pulse waveform pattern is processed to determine biometric of living body). Additionally, the rational and motivation to combine the references as applied in claim 17 apply to this claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150019137 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Pinalben Patel/Examiner, Art Unit 2661